Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  The claims, particularly in claim 1 contain the phrase “the porous body made of silicon carbide”.  However, there is no mention earlier in the claim to a porous body and thus the phrase lacks antecedent basis. Correction is required. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claim(s) 1, 3, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al; (6,596,086) in view of Van Munster et al (wo 2009/070006).
The Honma et al reference teaches a lift pin for a chemical vapor deposition apparatus, note entire reference.  The lift pin is designed to be movable through holes in a susceptor.  The pins move a silicon wafer on and off the susceptor, note fig 1 and 2.  The lift pin has a straight trunk part and a head part abutting the wafer, note fig. no.8. The body is made of carbon which is porous, note col 2, lines 30-45.  The body is coated with another material, silicon carbide.  The head of the pin is also coated with silicon carbide, note col.2 lines 30-45.  The cover part being silicon carbide reads on the limitation of carbon based. The silicon carbide filled at least part of the voids in the porous carbon.  The difference between instant claims and the prior art is the body being silicon carbide and coated with a glassy carbon, (instant claim 5). However, the Van Munster et al reference teaches coating a lift pin with glassy carbon, note page 2. The lift pin body can be silicon carbide. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Honma et al reference by the teachings of the Van Munster et al reference to use glassy carbon coating in order to not damage the wafer or substrate.  Further, the combination teaches that the body of the pin would be a porous silicon carbide as the Honma et al teaches the body to be porous and the Van Munster states it can be silicon carbide, in order to have a structurally sound pin body. 
In regards to claim 2, the Honma et al reference teaches a pin body of porous carbon, note col. 2, lines 30-45.
In regards to claim 3, the Honma et al reference the pin coated with silicon carbide including the trunk, note col 2 lines 30-45. 
In regards to claim 6, the Honma et al reference teaches a vapor deposition apparatus including pins, note fig 1.
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al; (6,596,086) in view of Van Munster et al (wo 2009/070006).
The Honma et al and Van Munster et al references are relied on for the same reasons as stated, supra, and differs from the instant claim in the porosity.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable porosity of the base material in the Honma et al reference in order to allow an even coating of the outer layer.
				Response to Applicants’ Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Applicants’ argument concerning the porous body of silicon carbide is noted.  However, the Honma et al reference does teach that the body of the lift pin be composed of a porous material.  The Van Munster et al reference further teaches that silicon carbide is a known material to be used in lift pin body construction.  Thus, the combination teaches that the lift pin body be a porous silicon carbide material.  The references teach the benefits of using a porous body and one of silicon carbide.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714